Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 15, 2020.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00381-CV



                       IN RE ALI CHOUDHRI, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-27197

                         MEMORANDUM OPINION

      On June 1, 2020, relator Ali Choudhri filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In
the petition, relator asks this court to compel the Honorable Daryl Moore, presiding
judge of the 333rd District Court of Harris County, to vacate the trial court’s May
14, 2020 partial judgment.
      Relator claims the partial judgment impermissibly goes beyond the scope of
the mandate in a prior appeal. Relator has not shown that he is entitled to mandamus
relief. Accordingly, we deny relator’s petition for writ of mandamus.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Zimmerer.




                                         2